Case 8:20-cv-01571-WFJ-AAS Document 30 Filed 09/07/21 Page 1 of 2 PageID 1447




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

AVA PATE ROSENTHAL,

      Plaintiff,

v.                                            CASE NO. 8:20-cv-1571-WFJ-AAS

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
_______________________________/

                                     ORDER

      Before the Court is Plaintiff’s timely unopposed motion for attorney’s fees

pursuant to 28 U.S.C. § 2412(d) of the Equal Access to Justice Act (“EAJA”) with

supporting documents (Dkt. 28) and the well-reasoned report issued by United

States Magistrate Judge Sansone recommending fees be granted (Dkt. 29).

Plaintiff represents that the Commissioner has no objections. Dkt. 28 at 3. After

an independent review of the file, the Court adopts, affirms, and approves in all

respects the Report and Recommendation (Dkt. 29), which is made a part of this

Order for all purposes.

      Accordingly, it is ORDERED and ADJUDGED:

         1. The uncontested motion for EAJA fees and costs under 31 U.S.C. §

1304 (Dkt. 28) is granted.
Case 8:20-cv-01571-WFJ-AAS Document 30 Filed 09/07/21 Page 2 of 2 PageID 1448




         2. Plaintiff, as the prevailing party, is awarded appropriate and

reasonable attorney’s fees in the amount of $3,734.77. If the United States

Department of Treasury determines that Plaintiff does not owe a federal debt, then

pursuant to Plaintiff’s assignment of the EAJA fees to Plaintiff’s attorney (Dkt. 28-

1) and Astrue v. Ratliff, 560 U.S. 586 (2010), the fees may be paid directly to

Plaintiff’s counsel.

         3. The Clerk of Court shall enter a judgment for attorney’s fees

($3,734.77) and costs ($400) in favor of Plaintiff and against Defendant in the total

amount of $4,134.77.

         DONE AND ORDERED at Tampa, Florida, on September 7, 2021.




Copies furnished to:
Counsel of record
